Citation Nr: 0637845	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1980 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Fargo, North Dakota, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran's current PTSD is of service origin.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1131 (West 
2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.



PTSD

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2006).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen 
v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen at 146-47; Zarycki at 98; 38 C.F.R. § 
3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.

Service connection is currently in effect for facial scars, 
which have been assigned a 30 percent disability evaluation.  
The service medical records show that the veteran was treated 
for lacerations to the right side of his face in September 
1980 and that lacerations to the right side of the veteran's 
face were noted on his December 1980 service separation 
examination.  

A  December 2002 VA outpatient treatment evaluation shows 
that the veteran reported being sliced by a broken whiskey 
bottle in the neck and face while in the military by a 
civilian who confronted him and his friends when they tried 
to cross a parking lot that a group of civilians considered 
to be their territory.  The veteran stated that he felt 
embarrassed and self-conscious about his scars.  In the 
"trauma event" section of the report, it was noted that the 
veteran had not been in a war zone.  He noted being 
traumatized when jumping out of planes, when being sliced in 
the face by a civilian, and when being hit by his sergeant.  
Following mental status examination, the physician rendered a 
diagnosis of PTSD, secondary to attack and facial 
disfiguration in the military.  

In April 2003, the veteran underwent a VA examination for 
compensation purposes.  The examiner indicated that he had 
completely reviewed the veteran's claims folder.  The 
examiner noted that the veteran did not serve in a war zone.  
He indicated that the veteran claimed he was sliced up in an 
altercation outside a bar when he was attacked by a person in 
a crowd of about 10 people with broken glass.  His face and 
neck were lacerated and he was transported by ambulance to a 
hospital.  Following mental status examination, the examiner 
stated that he could not clearly diagnose any mood or anxiety 
problems separate from the long continuous substance 
intoxication/withdrawal/dependence history.  

The examiner noted that although the veteran had a 
psychological evaluation done during December 2002 by a 
psychologist, a close and intensive review of his records 
indicated that the veteran never discussed PTSD in any of the 
settings where he sought mental health treatment.  It was 
concluded that he did not meet the DSM (American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994)) criteria for PTSD.  He stated 
that it appeared that the veteran's antisocial personality 
and early childhood experiences had been by far the major 
contributors to his difficulties with interpersonal 
relationships and for not assuming any responsibility for his 
life.  

In April 2006, the veteran was afforded an additional VA 
evaluation.  The examiner noted that he only had limited 
access to the veteran's file as it had been sent to the 
Board.  He indicated that the available records revealed that 
the veteran had a service-connected facial scar.  The veteran 
reported that while in the service, he and three other 
soldiers were attacked after they left a club.  The veteran 
indicated that some locals approached and he was struck on 
the side of the head and knocked down.  The veteran stated 
that he was taken to the emergency room where glass was 
pulled out of his face and neck.  The veteran indicated that 
the fight occurred around October 1980.  He reported that he 
was doing well in the military up until the time of his 
assault, but did not want to have anything to do with the 
military after that.  The examiner noted that the veteran 
described the incident where he was injured as the traumatic 
event.  

Following examination, the examiner stated that the veteran's 
symptomatology reflected a mild PTSD disorder, which appeared 
to coexist with ongoing depression and alcohol dependence in 
early remission.  Axis I diagnoses of PTSD, chronic, mild; 
dysthymic disorder; and alcohol dependence in early 
remission, were rendered.  The examiner stated that the 
incident during the military service where the veteran was 
assaulted appeared to be responsible for the later onset of 
depression and the PTSD symptomatology.  

Analysis

The veteran was diagnosed as having PTSD at the time of 
December 2002 and April 2006 VA evaluations.  There is 
contrary evidence in the form of the April 2003 examination 
report, but the Board does not see a basis for giving the 
2003 examination more probative weight than the 2002 and 2006 
evaluations.  Accordingly, the Board finds that the evidence 
supports a finding that there is a current diagnosis of PTSD.

The 2002 and 2006 examiners linked the diagnosis of PTSD to 
the in-service facial lacerations.  The requirement for 
medical evidence of a link between the current diagnosis and 
an in-service stressor is therefore satisfied.

The veteran's service medical records reveal that he 
sustained facial lacerations while in service.  These records 
provide credible supporting evidence for his non-combat 
stressor.  Thus, all three of the elements for service 
connection for PTSD are satisfied.  

Resolving reasonable doubt in favor of the veteran, service 
connection is granted for PTSD.


ORDER

Service connection for PTSD is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


